DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claim(s) 1-18, is/as filed on 05/29/2020 are currently pending. Claims 1 and 3 are currently amended, Claim(s) 2 and 4-18 is/are original.  Accordingly, claims 1-18 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claims 1-18 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Examiner notes that the recitation “a length of a filament that is heated by a first light beam at a first time t1, wherein the filament comprises a fiber-reinforced thermoplastic material” does not positively recite a structure elements and it is merely reciting a material worked upon by the apparatus (i.e. a filament comprises a fiber-reinforced thermoplastic material) and/or process/manner of using the apparatus. Thus, the recitation is viewed as recitation(s) of intended use.
Claim Objections
Claims 1-7, 9, 12, 14 and 17 are objected to because of the following informalities:  
In claims 1-7, 9, 12, 14 and 17 symbols for claimed parameters (e.g. λ1, λ2, t1, t2 and tT) should be in parenthesis as the symbols seem to be reference characters in the instant drawings and specification. Appropriate correction is required.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, recites “a second optical beam splitter for receiving a spatial combination of the second light beam” which is indefinite. While claim 6 is currently depend on claim 1, the amendment filed on 05/29/2020 deleted a first optical beam splitter from claim 1, thus there is insufficient antecedent basis for this limitation in the claim.
Claim(s) 7 is/are rejected as being dependent from claim 6 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kok (US 2017/0320242 – of record).
Regarding claim 1, Kok teaches an apparatus (see Fig. 2; [0062]) comprising: 
a length of a filament (30) that is heated by a first light beam (112) at a first time t1, wherein the filament comprises a fiber-reinforced thermoplastic material, and wherein the first light beam is 1 (see Fig. 2;[0015], [0076] and [0107]); an area (12) on a workpiece (substrate (10)) that is heated by a second light beam (112) at a second time t2 , wherein the second light beam is capable to be characterized by a second wavelength λ2, and wherein λ1 ≠ λ2 (see Fig. 2;[0076] and [0079-0080]); a tamping tool (pressure roller (40)) capable for tamping the length of the filament onto the area of the work-piece at a tamping time tT, wherein tT is after t1 and tT is after t2 (see Fig. 2;[0081] and [0095]).  
Regarding claim 9, Kok teaches an apparatus (see Fig. 2; [0062]) comprising:
 a length of a filament (30) that is heated by a first light beam (112) at a first time t1 and that is heated by a second light beam (112) at a second time t2, wherein the filament comprises a fiber-reinforced thermoplastic material, wherein the first light beam is characterized by a first wavelength λ1, wherein the second light beam is characterized by a second wavelength λ2, wherein t1 w t2, and wherein λ1 ≠ λ2 (see Figs. 2-8; [0015], [0076] and [0107]); an area (12) on a workpiece (substrate (10)) that is capable to be heated by a third light beam (112) at a third time t3, wherein the third light beam is characterized by a third wavelength λ3, and wherein λ1 ≠ λ2 ≠ λ3 λ2 (see Fig. 2;[0076] and [0079-0080]); a tamping tool (a pressure roller (40)) for tamping the length of the filament onto the area of the workpiece at a tamping time tT, wherein tT is after t1, tT is after t2, and tT is after t3 (see Fig. 2;[0081],[0095] and [0108]).  
Regarding claim 14, Kok teaches an apparatus (see Fig. 2;[0062]): a length of a filament (30) that is heated by a first light beam (112) at a first time t1, wherein the filament comprises a fiber-reinforced thermoplastic material, and wherein the first light beam is characterized by a first wavelength λ1 (see Figs. 2-8; [0015], [0076] and [0107]); an area (12) on a workpiece that is capable to be heated by a second light beam (112) at a second time t2 and that is heated by a third light beam (112) at a third time t3, wherein the second light beam is characterized by a second wavelength λ2, wherein the third light beam is characterized by a third wavelength λ3, wherein t2 ≠ t3, and wherein λ1 ; λ2 ≠ λ3 (see Fig. 2;[0076] and [0079-0080]); a tamping tool (a pressure roller (40)) for tamping the length of the filament onto the area of the workpiece at a tamping time tT, wherein tT is after t1, tT is after t2, and tT is after t3 (see Fig. 2;[0081],[0095] and [0108]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 2017/0320242 – of record).
Regarding claim 2, Kok teaches further teaches the apparatus, wherein the first light beam (112) has a first wave length and the second light beam has a second wavelength (see Fig. 2;[0015] and [0107]), but Kok does not explicitly teach the first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; and wherein P1(t1) ≠ P2 (t2).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit and the individual laser diodes to be controlled in a corresponding manner (see Fig. 2;  [0037-0038]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing the first light beam has a first power P1(t1) at the first time t1; wherein the second light beam has a second power P2 (t2) at the second time t2; and wherein P1(t1) ≠ P2 (t2) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the (Please see MPEP 2144.05 I for further details).
Regarding claim 12, Kok teaches the apparatus as discussed in claim 9 above.
Kok teaches further teaches the apparatus, wherein the first light beam (112) has a first wave length and the second light beam has a second wavelength (see Fig. 2;[0015] and [0107]), but Kok does not explicitly teach the first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; and wherein P1(t1) ≠ P2 (t2).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit and the individual laser diodes to be controlled in a corresponding manner (see Fig. 2;[0037-0038]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing the first light beam has a first power P1(t1) at the first time t1; wherein the second light beam has a second power P2 (t2) at the second time t2; and wherein P1(t1) ≠ P2 (t2) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037] , [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).

Claims 3-8,10-11,13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 2017/0320242 – of record) as applied to claim 1 above, and further in view of Reese (US 2018/0117851).
Regarding claim 3, Kok teaches the apparatus as discussed in claim 1 above.
Kok further teaches the apparatus, wherein the length of the filament (30) is heated by a third (112) light beam at a third time t3, wherein the third light beam is characterized by a third wavelength λ3, wherein tT is after t3 (see Figs. 2-8; [0015], [0076] and [0107]), but Kok does not explicitly teach  a first optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam; and a second optical beam 
 In the same filed of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes a first optical beam splitter (302) for receiving a spatial combination of a first energy beam and the second energy beam and for spatially separating the first energy beam and the second energy beam; and a second optical beam splitter (302) for receiving a spatial combination of the first energy beam and the third energy beam and for spatially separating the first energy beam and the third energy beam for splitting, and directing such energy beams at various angles to the filament material and plane of the substrate (208) (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with a first optical beam splitter and a second optical beam splitter as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 4, Kok teaches further teaches the apparatus, wherein the first light beam (112) capable to have a first wave length and the second light beam capable to have a second wavelength, and wherein a third light beam capable to have a third wavelength (see Fig. 2;[0015] and [0107]), but Kok does not explicitly teach the first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; wherein the third light beam is characterized by a third power P3(t3) at the third time t3; and wherein P1(t1) ≠ P2(t2) ≠ P3(t3).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit and the individual laser diodes to be controlled in a corresponding manner (see Fig. 2; [0037-0038]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; wherein the third light 3(t3) at the third time t3; and wherein P1(t1) ≠ P2(t2) ≠ P3(t3) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037] , [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 5, Kok teaches further teaches the apparatus, wherein the area (12) of the workpiece (10) is capable to be heated by a fourth light beam (112) at a fourth time t4, wherein the fourth light beam is characterized by a fourth wavelength λ4, wherein tT is after t4 (see Fig. 2;[0076] and [0079-0083]); and Reese teaches a third optical beam splitter (302) for receiving a spatial combination of the second light beam and the fourth light beam and for spatially separating the second light beam and the fourth light beam (see Fig. 2; [0070-0073]).  
Regarding claim 6, Kok further teaches the apparatus, wherein the area of the workpiece (10) is heated by a third light beam (112) at a third time t3, wherein the third light beam is characterized by a third wavelength λ3, wherein tT is after t3 (see Fig. 2;[0076] and [0079-0083]). Kok does not explicitly teach a second optical beam splitter for receiving a spatial combination of the second light beam and the third light beam and for spatially separating the second light beam and the third light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes a second optical beam splitter (302) for receiving a spatial combination of the second light beam and the third light beam and for spatially separating the second light beam and the third light beam (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with a second optical beam splitter for receiving a spatial combination of the second light beam and the third light beam and for spatially separating the second light beam and the third light beam as taught by Reese 
Regarding claim 7, Kok teaches further teaches the apparatus, wherein the first light beam (112) capable to have a first wave length and the second light beam capable to have a second wavelength, and wherein a third light beam for heating the substrate capable to have a third wavelength (see Fig. 2;[0015], [0079-0083] and [0107]), but Kok does not explicitly teach the first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; wherein the third light beam is characterized by a third power P3(t3) at the third time t3; and wherein P1(t1) ≠ P2(t2) ≠ P3(t3).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit and the individual laser diodes to be controlled in a corresponding manner (see Fig. 2; [0037-0038]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; wherein the third light beam is characterized by a third power P3(t3) at the third time t3; and wherein P1(t1) ≠ P2(t2) ≠ P3(t3) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 8, Kok further teaches the apparatus further comprising: a first laser (110) for generating the first light beam; a second laser (110) for generating the second light beam (see Figs. 2-5;[0079-0082]); and Reese teaches an optical beam (303) combiner for receiving a spatially-separate first light beam and second light beam and for spatially combining the first light beam and the second light beam (see Fig. 2; [0070-0073]).  
  	Regarding claim 10, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam.  However, in the same field of Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 11, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes an optical beam splitter (302, 303) for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
claim 13, Kok further teaches the apparatus further comprising: a first laser (110) for generating the first light beam; a second laser (110) for generating the second light beam (see Figs. 2-5;[0079-0082]); and Reese teaches an optical beam (303) combiner for receiving a spatially-separate first light beam and second light beam and for spatially combining the first light beam and the second light beam(see Fig. 2; [0070-0073]).  
Regarding claim 15, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes an optical beam splitter (302) for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 16, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes an optical beam splitter (302, 303) for receiving a spatial combination of the first light beam and the third light Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 17, Kok teaches further teaches the apparatus, wherein the first light beam (112) capable to have a first wave length and the second light beam capable to have a second wavelength, and wherein a third light beam capable to have a third wavelength (see Fig. 2;[0015] and [0107]), but Kok does not explicitly teach the first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; wherein the third light beam is characterized by a third power P3(t3) at the third time t3; and wherein P1(t1) ≠ P2(t2) ≠ P3(t3).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit and the individual laser diodes to be controlled in a corresponding manner (see Fig. 2; [0037-0038]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing first light beam is characterized by a first power P1(t1) at the first time t1; wherein the second light beam is characterized by a second power P2 (t2) at the second time t2; wherein the third light beam is characterized by a third power P3(t3) at the third time t3; and wherein P1(t1) ≠ P2(t2) ≠ P3(t3) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037] , [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 18, Kok further teaches the apparatus further comprising: a first laser (110) for generating the first light beam; a second laser (110) for generating the second light beam (see Figs. 2-5;[0079-0082]); and Reese further teaches an optical beam (303) combiner for receiving a spatially-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743